Citation Nr: 9902972	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  98-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had recognized service as follows: Missing from 
October 16, 1944 to January 8, 1945; recognized guerrilla 
service from January 9, 1945 to November 17, 1945; and 
Regular Philippine Army service from November 18, 1945 to 
November 25, 1945.  He died April [redacted], 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 administrative decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a statement received in 
September 1998, the appellant withdrew her prior request for 
a personal hearing.  See 38 C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran and E. were married in April 1933 and had 
four children as a result of the marriage.

3.  The veteran and E. separated but the marriage was not 
legally terminated by divorce or annulment.

4.  The veteran and the appellant entered into a marriage 
contract in the Philippines on January 3, 1955.

5.  The appellant had knowledge of the veteran's marital 
status upon entering into the marriage contract in January 
1955.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met.  
38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 1991); 
38 C.F.R. §§ 3.1(j), 3.50(b), 3.52, 3.205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The claims file contains service records pertinent to the 
veteran.  In an Affidavit for Philippine Army Personnel, 
signed in November 1945, he reported that in April 1933 he 
was married to E.  He also listed E. as his spouse and the 
person to be notified in case of emergency on personnel 
forms.

In June 1990, the RO received a completed VA Form 21-526, 
which appears to have been signed by the appellant.  She 
identified herself as widowed.  The RO responded with a 
letter addressed to the veteran, in which nonservice-
connected disability pension benefits were denied.  

Thereafter, the RO received a copy of the veteran's death 
certificate, indicating his death on April [redacted], 1982.  
At that time the appellant also submitted a copy of a marriage 
contract showing that she and the veteran were married on 
January 3, 1955.  On April 28, 1997, the Local Civil 
Registrar's Office in Santiago City verified the above as 
authentic.


In November 1996, the RO received a completed application for 
death benefits.  The appellant reported that the veteran had 
been married to A., but that such marriage had terminated in 
divorce prior to the veteran's marriage to the appellant.  
She also reported that she had been married to B., but that 
such marriage had terminated by his death prior to her 
marriage to the veteran.  The RO requested death certificates 
for A. and B.  The appellant responded that A. was still 
alive and that B. had been captured by the Japanese and never 
returned, but that there was no certification of his death.  
In another statement, dated in January 1997, she reported 
that the veteran's first "live-in" was A. or E. and that 
she and the veteran separated when A. cohabited with another 
man.  She reported that B. was presumed dead.

In early 1997 the RO received a joint affidavit signed by L. 
D. and V. N., who reported that they were natives of Baloy, 
now residing at La Paz.  They stated that the appellant was a 
neighbor during the pre-war period and that she cohabited 
with B. prior to his being kidnapped and presumed dead.  They 
stated that the appellant was engaged to marry B. but that 
she was not married until sometime in 1954 when she married 
the veteran at Santiago, Isabela.  They stated that the 
appellant was now their neighbor at La Paz.

The claims file contains a statement dated in January 1997, 
to which E. affixed her thumbprint.  That statement indicates 
that E. was not married to the veteran, only cohabiting with 
him as a minor until he left for military service.  The 
statement continues to state that after the veteran returned 
from the military, E. was living with somebody else.

The RO requested a field investigation in this case.  On the 
report, dated in April 1997, the field examiner summarized 
that investigation had disclosed that the veteran had been 
married twice, that his first wife was still alive and that 
the appellant knew that the veteran was legally married at 
the time of her marriage to him.  The field examiner 
interviewed individuals in Baloy and discovered that the two 
authors of the above noted joint affidavit did not know B.  
The interviewees included individuals having lived in Baloy 
since birth.  

In April 1997, the field examiner deposed the appellant.  In 
the deposition she reported having married the veteran in 
January 1955.  She stated that she knew of his previous 
marriage at that time.  She stated that she was told the 
veteran used another name when marrying his first wife, E.  
Page 1-2.  She related that the veteran admitted being 
married to E. after his wedding with the appellant.  She 
reported that she was not married to B., just having 
cohabited with him prior to his disappearance.  Page 2.  She 
stated that L. D. and V.N. were her new neighbors and that 
she did not know them when she was in Baloy.  She stated that 
the affidavit from L.D. and V.N. was obtained by the spouse 
of the claims fixer assisting the appellant in her case.  She 
also reported having procured a statement from E., verbally 
offering to share any benefits granted.  Page 3-4.  

The report of an interview with E. is also of record.  E. 
reported that she and the veteran were married before a judge 
and lived as husband and wife for several y ears, having four 
children together.  She stated separating from the veteran 
due to a quarrel, afterwards living in a marital relationship 
with another man and not resuming living with the veteran 
prior to his death.  She stated having no document of her 
marriage to the veteran.  E. reported that she signed a 
statement to accommodate the appellant, but that she was 
blind and did not know the contents of the document.  One of 
the veteran's children with E., C.N., reported that the 
appellant had once been married to a soldier and had a son by 
him but that he left for another woman and that later the 
appellant and the veteran married.  She testified that her 
mother was given money after signing the document offered by 
the appellant.  


Pertinent Laws and Regulations

To be entitled to VA death benefits as a "surviving spouse" 
of a veteran, a claimant must have been the veteran's spouse 
at the time of the veteran's death and must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation due to the misconduct of, or procured by, the 
veteran without the fault of the spouse.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.  Specifically, dependency and 
indemnity compensation payable under the provisions of 
38 U.S.C.A. § 1310(a) (West 1991) may be paid to the 
surviving spouse of a veteran who died on or after January 1, 
1957, who was married to the veteran for one year or more, or 
for any period of time if a child was born of the marriage, 
or was born to them before the marriage.  The same criteria 
apply to "spouses" attempting to show entitlement to any 
accrued benefits.  38 C.F.R. § 3.1000(d)(1) (1998).

"Spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R. § 3.50(a).  A "spouse" of a veteran seeking VA 
benefits must submit appropriate evidence of marital status 
to a veteran before applying for such benefits.  38 C.F.R. § 
3.205.  For example, a marriage may be established by the 
submission of a copy of the public record of marriage 
containing sufficient data to identify the parties, the date, 
and place of the marriage.  38 C.F.R. § 3.205(a)(1).  Either 
the original certificate of a marriage or a photocopy may 
serve to establish a marriage, if the VA is satisfied that 
the certificate is genuine and free from alteration.  
Otherwise, VA may request a copy of the document certified 
over the signature and official seal of the person having 
custody of such record.  38 C.F.R. §§ 3.204(b) (1998), 
3.205(a)(4).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

Philippine law does not recognize common law marriage.  See 
Article 83 of the Civil Code of the Philippines.  Judicial 
notice has been taken of the relevant portion of the 
Philippine Civil Code because it has been cited by the United 
States Court of Veterans Appeals (Court) in the past.  See 
Brillo, 7 Vet. App. at 105; see also Dedicatoria v. Brown, 
8 Vet. App. 441, 443 (1995), Badua v. Brown, 5 Vet. App. 472, 
474 (1993).  Article 83 of the Civil Code of the Philippines 
provides that any marriage contracted by a person during the 
lifetime of the first spouse of such person with any other 
person shall be illegal and void from its performance unless 
"the first spouse had been absent for seven consecutive 
years at the time of the second marriage without the spouse 
present having news of the absentee being alive, or if the 
absentee, though he has been absent for less than seven 
years, is generally considered as dead and believed to be so 
by the spouse present at the time of contracting such 
subsequent marriage, or if the absentee is presumed dead.  
The marriage so contracted shall be valid in any of the three 
cases until declared null and void by a competent court."  
Badua v. Brown, 5 Vet. App. 472 (1993).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:

(a) The marriage occurred one year or 
more before the veteran died or existed 
for any period of time if a child was 
born of the purported marriage or was 
born to them before such marriage; and

(b) The claimant entered into the 
marriage without knowledge of the 
impediment; and

(c) The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death; 
and

(d) No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veteran's 
death.

38 C.F.R. § 3.52; see also 38 U.S.C.A. § 103(a).

The VA General Counsel has provided an authoritative 
interpretation of 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52 in a 
Precedent Opinion dated June 17, 1991.  The General Counsel 
held that where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
VAOGCPRECOP 58-91 (June 17, 1991).

Where a surviving spouse has submitted proof of marriage in 
accordance with paragraph (a) of this section and also meets 
the requirements of 38 C.F.R. § 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage to the veteran will be accepted, in the absence 
of information to the contrary, as proof of that fact.  38 
C.F.R. § 3.205(c).

Analysis

In resolving material issues such as entitlement to 
recognition as a surviving spouse, the Board must apply the 
preponderance of the evidence standard defined in 38 U.S.C.A. 
§ 5107.  Gregory v. Brown, 5 Vet. App. 108, 113 (1993).  In 
other words, if the evidence supports the claim, then the 
appellant prevails.  If the evidence is in equipoise, 
application of the benefit of the doubt standard tips the 
balance in favor of the appellant and the appellant again 
prevails.  Only if the preponderance of the evidence goes 
against the claim will the appellant be denied the benefit 
sought.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case the evidence of record reflects that the 
appellant entered into a marital relationship with B. prior 
to her marriage to the veteran.  She has testified that B. 
was captured by the Japanese and never heard from again; 
thus, assumed deceased.  The assumed death of B. is not 
contradicted by the evidence of record and will not be 
questioned in this decision.  See Article 83 of the Civil 
Code of the Philippines.  Rather, the denial herein hinges on 
the veteran's marriage to E., which was entered into prior to 
his marriage to the appellant.  The evidentiary development, 
to include deposition/interview of multiple parties, is 
consistent in showing that the veteran and E. were married in 
the Philippines and that they had four children from their 
union.  Parties including E., herself, the children that were 
a product of her marriage to the veteran, and the appellant, 
have also testified that E. and the veteran separated and 
that E. subsequently lived with another in a marital 
relationship, without reconciling with the veteran prior to 
his death.  However, the evidence is also consistently absent 
any assertion or documentary evidence that the marriage 
between E. and the veteran was legally dissolved by divorce 
or dissolution prior to the veteran's marriage to the 
appellant.  Thus, the existing marriage between the veteran 
and E. acted as an impediment to the veteran's subsequent 
marriage to the appellant.  See, Id. 

The Board has considered whether the marriage between the 
appellant and the veteran may be deemed valid.  However, 
review of the claims file reflects that the appellant, by her 
own admission, had knowledge of the veteran's existing 
marriage to E. at the time she entered in a marriage contract 
with the veteran in January 1955.  The Field Examiner 
obtained statements from other parties as to the appellant's 
knowledge of the veteran's valid, existing marriage to E. 
prior to the January 1955 wedding contract and deemed such 
statements credible.  Thus, the criteria for a deemed valid 
marriage have not been met in this case.  38 C.F.R. 
§ 3.52(b).  

There is no other legal basis for the Board to recognize the 
appellant as the veteran's surviving spouse for VA purposes.  
Accordingly, her claim is denied.  38 U.S.C.A. §§ 101(3), 
103(c), 5107; 38 C.F.R. §§ 3.1(j), 3.50(b), 3.52, 3.205.


ORDER

The appellant's entitlement to recognition as the surviving 
spouse of the veteran for VA purposes is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


